DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 20 are currently pending.
The abstract submitted on 02/02/2021 is accepted.
The oath submitted on 02/02/2021 is accepted.
The drawings submitted on 02/02/2021 are accepted.
The IDS submitted on 02/02/2021 has not been considered.
No foreign priority has been claimed.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 20 of prior U.S. Patent No. US 10944503 B2. This is a statutory double patenting rejection. see table below.

Application 17/165,520
US 10944503 B2
1. A wireless communication device for decoding wireless messages, the wireless communication device comprising:
1. A wireless communication device for decoding wireless messages, the wireless communication device comprising: 
a packet repository; at least one processor coupled to the packet repository;
a packet repository; at least one processor coupled to the packet repository;
and a non-transitory computer readable storage medium storing a program for execution by the at least one processor, the program including instructions to:
and a non-transitory computer readable storage medium storing a program for execution by the at least one processor, the program including instructions to:
receive, from a second wireless device, a plurality of encoded packets, the plurality of encoded packets resulting from encoding a plurality of message packets by applying a network code matrix to the plurality of message packets, each encoded packet comprising a respective index;
receive, from a second wireless device, a plurality of encoded packets, the plurality of encoded packets resulting from encoding a plurality of message packets by applying a network code matrix to the plurality of message packets, each encoded packet comprising a respective index;
store the received plurality of encoded packets in the packet repository;
store the received plurality of encoded packets in the packet repository; 
retrieve the received plurality of encoded packets from the packet repository;
retrieve the received plurality of encoded packets from the packet repository;
generate a received packet matrix based on the respective indices of the received plurality of encoded packets;
generate a received packet matrix based on the respective indices of the received plurality of encoded packets;
generate a decoding matrix, by selecting columns of the network code matrix that have indices that are the same as the respective indices of the received plurality of encoded packets;
generate a decoding matrix, by selecting columns of the network code matrix that have indices that are the same as the respective indices of the received plurality of encoded packets;
invert the decoding matrix, to form an inverted decoding matrix; 
invert the decoding matrix, to form an inverted decoding matrix; 
and multiply the received packet matrix by the inverted decoding matrix, to generate a recovered matrix, wherein each column of the recovered matrix corresponds to a decoded packet.
and multiply the received packet matrix by the inverted decoding matrix, to generate a recovered matrix, wherein each column of the recovered matrix corresponds to a decoded packet.
2. The wireless communication device of claim 1, wherein the instructions further comprise instructions to receive an erasure packet.
2. The wireless communication device of claim 1, wherein the instructions further comprise instructions to receive an erasure packet.
3. The wireless communication device of claim 2, wherein the erasure packet does not pass a cyclic redundancy check (CRC).
3. The wireless communication device of claim 2, wherein the erasure packet does not pass a cyclic redundancy check (CRC).
4. The wireless communication device of claim 3, wherein the erasure packet indicates that one or more of a plurality of transmitted encoded packets were not received successfully.
4. The wireless communication device of claim 3, wherein the erasure packet indicates that one or more of a plurality of transmitted encoded packets were not received successfully.
5. The wireless communication device of claim 3, wherein the erasure packet indicates that a packet failure has occurred during a transmission of an encoded packet.
5. The wireless communication device of claim 3, wherein the erasure packet indicates that a packet failure has occurred during a transmission of an encoded packet.
6. The wireless communication device of claim 2, wherein the packet repository temporarily stores the erasure packet.
6. The wireless communication device of claim 2, wherein the packet repository temporarily stores the erasure packet.
7. The wireless communication device of claim 1, wherein the instructions further comprise instructions to receive an erasure signal indicating a failure of an erasure packet.
7. The wireless communication device of claim 1, wherein the instructions further comprise instructions to receive an erasure signal indicating a failure of an erasure packet.
8. The wireless communication device of claim 7, wherein the erasure packet fails a cyclic redundancy check (CRC).
8. The wireless communication device of claim 7, wherein the erasure packet fails a cyclic redundancy check (CRC).
9. The wireless communication device of claim 8, wherein the erasure signal indicates that a packet failure has occurred during a transmission of an encoded packet.
9. The wireless communication device of claim 8, wherein the erasure signal indicates that a packet failure has occurred during a transmission of an encoded packet.
10. The wireless communication device of claim 1, wherein the plurality of message packets contain data to be transmitted from a higher-layer application.
10. The wireless communication device of claim 1, wherein the plurality of message packets contain data to be transmitted from a higher-layer application.
11. The wireless communication device of claim 10, wherein the plurality of message packets is received from the packet repository.
11. The wireless communication device of claim 10, wherein the plurality of message packets is received from the packet repository.
12. The wireless communication device of claim 10, wherein a number of encoded packets is greater than a number of message packets.
12. The wireless communication device of claim 10, wherein a number of encoded packets is greater than a number of message packets.
13. The wireless communication device of claim 12, wherein a Reed-Solomon code is applied to corresponding symbols of the plurality of message packets to produce corresponding symbols in parity packets.
13. The wireless communication device of claim 12, wherein a Reed-Solomon code is applied to corresponding symbols of the plurality of message packets to produce corresponding symbols in parity packets.
14. A method of decoding wireless messages, the method comprising: receiving, by a first wireless device from a second wireless device, a plurality of encoded packets, the plurality of encoded packets resulting from encoding a plurality of message packets by applying a network code matrix to the plurality of message packets, each encoded packet comprising a respective index; storing, by the first wireless device in a packet repository, the received plurality of encoded packets; retrieving, by the first wireless device from the packet repository, the received plurality of encoded packets; generating, by the first wireless device from the packet repository, a received packet matrix based on the respective indices of the received plurality of encoded packets; generating, by the first wireless device, a decoding matrix, by selecting columns of the network code matrix that have indices that are the same as the respective indices of the received plurality of encoded packets; inverting, by the first wireless device, the decoding matrix, to form an inverted decoding matrix; and multiplying, by the first wireless device, the received packet matrix by the inverted decoding matrix, to generate a recovered matrix, wherein each column of the recovered matrix corresponds to a decoded packet.
14. A method of decoding wireless messages, the method comprising: receiving, by a first wireless device from a second wireless device, a plurality of encoded packets, the plurality of encoded packets resulting from encoding a plurality of message packets by applying a network code matrix to the plurality of message packets, each encoded packet comprising a respective index; storing, by the first wireless device in a packet repository, the received plurality of encoded packets; retrieving, by the first wireless device from the packet repository, the received plurality of encoded packets; generating, by the first wireless device from the packet repository, a received packet matrix based on the respective indices of the received plurality of encoded packets; generating, by the first wireless device, a decoding matrix, by selecting columns of the network code matrix that have indices that are the same as the respective indices of the received plurality of encoded packets; inverting, by the first wireless device, the decoding matrix, to form an inverted decoding matrix; and multiplying, by the first wireless device, the received packet matrix by the inverted decoding matrix, to generate a recovered matrix, wherein each column of the recovered matrix corresponds to a decoded packet.
15. The method of claim 14, further comprising receiving an erasure packet.
15. The method of claim 14, further comprising receiving an erasure packet.
16. The method of claim 15, wherein the erasure packet does not pass a cyclic redundancy check (CRC).
16. The method of claim 15, wherein the erasure packet does not pass a cyclic redundancy check (CRC).
17.The method of claim 16, wherein the erasure packet indicates that one or more of a plurality of transmitted encoded packets were not received successfully.
17. The method of claim 16, wherein the erasure packet indicates that one or more of a plurality of transmitted encoded packets were not received successfully.
18. The method of claim 16, wherein the erasure packet indicates that a packet failure has occurred during a transmission of an encoded packet.
18. The method of claim 16, wherein the erasure packet indicates that a packet failure has occurred during a transmission of an encoded packet.
19. The method of claim 15, wherein the packet repository temporarily stores the erasure packet.
19. The method of claim 15, wherein the packet repository temporarily stores the erasure packet.
20. Anon-transitory computer readable storage medium storing a program for execution by at least one processor, the program including instructions to: receive, from a second wireless device, a plurality of encoded packets, the plurality of encoded packets resulting from encoding a plurality of message packets by applying a network code matrix to the plurality of message packets, each encoded packet comprising a respective index; store the received plurality of encoded packets in a packet repository; retrieve the received plurality of encoded packets from the packet repository; generate a received packet matrix based on the respective indices of the received plurality of encoded packets; generate a decoding matrix, by selecting columns of the network code matrix that have indices that are the same as the respective indices of the plurality of received encoded packets; invert the decoding matrix, to form an inverted decoding matrix; and multiply the received packet matrix by the inverted decoding matrix, to generate a recovered matrix, wherein each column of the recovered matrix corresponds to a decoded packet.
20. A non-transitory computer readable storage medium storing a program for execution by at least one processor, the program including instructions to: receive, from a second wireless device, a plurality of encoded packets, the plurality of encoded packets resulting from encoding a plurality of message packets by applying a network code matrix to the plurality of message packets, each encoded packet comprising a respective index; store the received plurality of encoded packets in a packet repository; retrieve the received plurality of encoded packets from the packet repository; generate a received packet matrix based on the respective indices of the received plurality of encoded packets; generate a decoding matrix, by selecting columns of the network code matrix that have indices that are the same as the respective indices of the plurality of received encoded packets; invert the decoding matrix, to form an inverted decoding matrix; and multiply the received packet matrix by the inverted decoding matrix, to generate a recovered matrix, wherein each column of the recovered matrix corresponds to a decoded packet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416